Citation Nr: 0513753	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to October 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision of the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2003, the Board remanded the case for initial consideration 
of certain evidence by the RO and to further develop the 
evidence.  


FINDING OF FACT

Paranoid schizophrenia was not manifested during the 
veteran's active service or in his first postservice year, 
and is not shown to be related to service.  


CONCLUSION OF LAW

Service connection for paranoid schizophrenia is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  
Well-groundedness is no longer an issue; this matter (denied 
previously, in March 1999, as not well grounded) has been 
addressed on the merits.  See January 2002 supplemental 
statement of the case (SSOC).  The veteran was notified why 
service connection was denied in the January 2002 SSOC and in 
a February 2005 SSOC.  The RO initially provided the veteran 
with VCAA notice (including notice of what type of evidence 
was needed to establish service connection, and of his and 
VA's respective responsibilities in claims development) in 
October 2001 (after the rating appealed; notice prior to the 
rating was not possible as the VCAA was enacted after the 
March 1999 rating decision).  The January 2002 SSOC outlined 
pertinent VCAA provisions.  While the October 2001 letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 60 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the October 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The February 2005 
SSOC, at pages two and three, advised the veteran to 
"provide any evidence in [his] possession that pertains" to 
his claim.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
treatment records that could be obtained.  The Board's 
September 2003 remand sought to associate with the record 
certain private psychiatric records, allegedly from 1969.  A 
private attorney was to be contacted to obtain the names of 
the two psychologists.  By letter of April 2004 the veteran 
was asked to assist VA in securing the records.  He did not 
respond.  In correspondence dated in April 2004 the veteran 
advised VA that a named medical provider at the Oregon State 
Hospital had informed him that his mental illness was brought 
on by traumatic experiences in his past, about the time of 
his period of service.  VA sought to obtain such record; a 
September 2004 response from the Oregon State Hospital 
essentially indicated that all available medical records from 
that facility had been made available to VA.  Reports of 
treatment afforded the veteran by any previously named 
private medical providers were not included with the records 
received.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-
way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  

The veteran has not been afforded a VA mental disorders 
examination.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A)  There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B)  
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C)  Evidence indicates 
that the claimed disability may be related to the event, 
injury, or disease in service or to another service connected 
disability.  Here, there is nothing in the record suggesting 
that the veteran's claimed paranoid schizophrenia is related 
to service.  Service medical records make no mention of any 
psychiatric problems.  Without a related disease or event in 
service, and with no evidence suggesting a nexus between the 
veteran's current schizophrenia and service, a VA examination 
is not indicated.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

The veteran's service medical records (including his May 1963 
enlistment and October 1966 separation examination reports) 
make no mention of complaints, findings, treatment, or 
diagnosis pertaining to a psychiatric disorder.  The veteran 
also noted at the time of his service enlistment examination 
that he had never had "depression or excessive worry" or 
"nervous trouble of any sort."  

In his October 1998 claim for benefits, the veteran asserted 
that he had paranoid schizophrenia which began before his 
service enlistment and which was first diagnosed in May 1969 
at the Oregon State Correctional Institution (OSCI) (where he 
was imprisoned for killing his wife).  

OCSI psychiatric reports from 1971 to 1974 show the veteran 
was psychiatrically evaluated for participation in various 
programs.  The reports do not include any information 
regarding a psychiatric disability related to service.  

An October 1984 release summary from Western State Hospital 
shows that the veteran's diagnoses included paraphilia, 
pedophilia, antisocial personality, and paranoid personality.  

An October 1985 initial psychiatric evaluation at the 
Washington State Special Offenders Center notes that the 
veteran's history of mental health included psychiatric 
evaluation in  Oregon in 1970 (at which time there was no 
evidence of mental illness).  

A July 1987 primary encounter treatment record from the 
Washington State Department of Corrections includes a 
diagnosis of schizophrenia.  Other records from this facility 
show that he was involuntarily medicated in 1986.  

A June 1992 medication review report from the Washington 
State Special Offender Center includes a diagnosis of chronic 
schizophrenia.  

A Department of Corrections discharge summary shows that the 
veteran  had a diagnosis of paranoid schizophrenia.  

A June 1997 admission history report, from the Oregon State 
Hospital, shows that the veteran had been committed by a 
criminal court.  He was under the jurisdiction of the 
Psychiatric Security Review Board for life related to charges 
of murder and assault.  Chronic undifferentiated 
schizophrenia, pedophilia, and personality disorder (not 
otherwise specified) were diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a psychosis (here, schizophrenia) may 
be granted on a presumptive basis if such chronic disability 
is manifested to a compensable degree within one year 
following the veteran's separation from service. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Analysis

Although the veteran had a long history of anti-social 
behavior, included lengthy imprisonments for killing his 
second wife and abuse of a stepdaughter, an acquired 
psychiatric disability (and specifically a psychosis) was not 
manifested in service or in the first postservice year, and 
the first diagnosis of schizophrenia of record was in 1987, 
more than 20 years following the veteran's service 
separation.  Consequently, service connection for paranoid 
schizophrenia on the basis that it became manifested in 
service, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.

The veteran may still establish service connection for his 
paranoid schizophrenia by affirmative (competent and 
probative) evidence showing that such disease is somehow 
related to service.  However, no such evidence has been 
submitted.  There is no medical opinion that relates the 
currently diagnosed schizophrenia to service or to any event 
therein.  The first evidence that the veteran has 
schizophrenia was in 1987, about 20 years after his discharge 
from active duty.  The long interval of time between service 
separation and the earliest documentation of the disease for 
which service connection is claimed is, of itself, a factor 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Because he is a 
layperson, the veteran's own statements to the effect that 
his schizophrenia is somehow related to his military service 
are not competent evidence.  The preponderance of the 
evidence is against this claim; hence, it must be denied.


ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


